 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                     Case No. 2:19-cv-00049-KJM-AC
11                       Plaintiffs,
12            v.                                    ORDER
13    GEORGE PICETTI, III,
14                       Defendants.
15

16                  Under Local Rule 302, the court REFERS the United States of America’s petition

17   to enforce civil investigative demand to the assigned magistrate judge to make findings and

18   recommendations. The initial scheduling conference set for May 23, 2019 is VACATED to be

19   reset as appropriate.

20                  IT IS SO ORDERED.

21   DATED: March 13, 2019.

22

23
                                                 UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                    1
